Name: Commission Directive 81/916/EEC of 5 October 1981 adapting to technical progress Council Directive 77/728/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of paints, varnishes, printing inks, adhesives and similar products
 Type: Directive
 Subject Matter: marketing;  European Union law;  chemistry
 Date Published: 1981-11-28

 Avis juridique important|31981L0916Commission Directive 81/916/EEC of 5 October 1981 adapting to technical progress Council Directive 77/728/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of paints, varnishes, printing inks, adhesives and similar products Official Journal L 342 , 28/11/1981 P. 0007 - 0015 Finnish special edition: Chapter 13 Volume 11 P. 0210 Spanish special edition: Chapter 13 Volume 12 P. 0031 Swedish special edition: Chapter 13 Volume 11 P. 0210 Portuguese special edition Chapter 13 Volume 12 P. 0031 +++++( 1 ) OJ NO L 303 , 28 . 11 . 1977 , P . 23 . COMMISSION DIRECTIVE OF 5 OCTOBER 1981 ADAPTING TO TECHNICAL PROGRESS COUNCIL DIRECTIVE 77/728/EEC ON THE APPROXIMATION OF THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE MEMBER STATES RELATING TO THE CLASSIFICATION , PACKAGING AND LABELLING OF PAINTS , VARNISHES , PRINTING INKS , ADHESIVES AND SIMILAR PRODUCTS ( 81/916/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/728/EEC OF 7 NOVEMBER 1977 ON THE APPROXIMATION OF THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE MEMBER STATES RELATING TO THE CLASSIFICATION , PACKAGING AND LABELLING OF PAINTS , VARNISHES , PRINTING INKS , ADHESIVES AND SIMILAR PRODUCTS ( 1 ) , AND IN PARTICULAR ARTICLE 11 THEREOF , WHEREAS ANNEX I TO DIRECTIVE 77/728/EEC CONTAINS A LIST OF DANGEROUS SUBSTANCES GIVING FOR EACH OF THESE SUBSTANCES CONCENTRATION LIMITS WHICH GOVERN THE CLASSIFICATION OF THE PREPARATIONS CONCERNED ; WHEREAS EXAMINATION OF THE LIST OF DANGEROUS SUBSTANCES HAS SHOWN THAT THIS LIST NEEDS TO BE ADAPTED IN THE LIGHT OF THE LATEST SCIENTIFIC AND TECHNICAL KNOWLEDGE OR , MORE PRECISELY , THAT IT IS NECESSARY TO CHANGE THE CONCENTRATION LIMITS FOR SOME SUBSTANCES AND TO INCLUDE OTHER SUBSTANCES ON THE LIST ; WHEREAS ANNEX II TO DIRECTIVE 77/728/EEC CONTAINS SPECIAL PROVISIONS CONCERNING THE LABELLING OF CERTAIN PREPARATIONS ; WHEREAS SOME RISKS HAVE NOW BEEN MORE PRECISELY SPECIFIED ; WHEREAS SOME OF THE SAFETY ADVICE PHRASES SHOULD BE MORE CLEARLY EXPRESSED ; WHEREAS , IN THE CIRCUMSTANCES , ANNEX II SHOULD BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES ON THE REMOVAL OF TECHNICAL BARRIERS TO TRADE IN DANGEROUS SUBSTANCES AND PREPARATIONS , HAS ADOPTED THIS DIRECTIVE , ARTICLE 1 ANNEXES I AND II TO DIRECTIVE 77/728/EEC ARE HEREBY REPLACED BY THE ANNEXES TO THIS DIRECTIVE . ARTICLE 2 THE MEMBER STATES SHALL ADOPT AND PUBLISH BEFORE 1 JULY 1983 THE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . THEY SHALL APPLY SUCH PROVISIONS WITH EFFECT FROM 1 JULY 1983 AT THE LATEST . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 OCTOBER 1981 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION ANNEX I CLASSIFICATION OF DANGEROUS SUBSTANCES EXPLANATORY NOTES ( 1 ) THE CONCENTRATIONS STATED ARE PERCENTAGES BY WEIGHT CALCULATED WITH REFERENCE TO THE TOTAL WEIGHT OF THE PREPARATION . ( 2 ) THE CONCENTRATIONS STATED ARE PERCENTAGES BY WEIGHT OF THE METALLIC ELEMENT CALCULATED WITH REFERENCE TO THE TOTAL WEIGHT OF THE PREPARATION . ( 3 ) THE GIVEN CONCENTRATIONS OF ISOCYANATES ARE PERCENTAGES BY WEIGHT OF FREE MONOMER CALCULATED WITH REFERENCE TO THE TOTAL WEIGHT OF THE PREPARATION . ( 4 ) THE CONCENTRATIONS STATED ARE PERCENTAGES BY WEIGHT OF CHROMATE IONS DISSOLVED IN WATER CALCULATED WITH REFERENCE TO THE TOTAL WEIGHT OF THE PREPARATION . ( 5 ) FOR THE SUBSTANCES IDENTIFIED IN THIS WAY , THE REFERENCE TO DIRECTIVE 67/548/EEC RELATES TO AQUEOUS SOLUTIONS . HOWEVER , FOR THE PURPOSES OF THIS ANNEX , THE CONCENTRATION STATED REFERS TO THE WEIGHT OF THE SUBSTANCE IN QUESTION CALCULATED AS A PERCENTAGE OF THE TOTAL WEIGHT OF THE PREPARATION . ( 6 ) THE CONTROL OF THE CONCENTRATION DEFINED IN THIS WAY IS BASED ON THE ISO NORM 6713/1980 . THIS CONCENTRATION LIMIT MAY BE REVIEWED IN THE LIGHT OF ANY EVENTUAL MODIFICATION OF THIS NORM . VERY TOXIC AND TOXIC SUBSTANCES ( SEE OJ NO L 343 OF 28 . 11 . 1981 ) . ANNEX II SPECIAL PROVISIONS CONCERNING THE LABELLING OF CERTAIN PREPARATIONS 1 . PAINTS AND VARNISHES CONTAINING LEAD LABELS OF PACKAGES OF PAINTS AND VARNISHES CONTAINING LEAD IN QUANTITIES EXCEEDING 0.5 % , EXPRESSED AS WEIGHT OF METAL , IN THE TOTAL WEIGHT OF THE PREPARATION , SHALL BEAR THE FOLLOWING INSCRIPTION : " CONTAINS LEAD . MUST NOT BE USED ON SURFACES LIABLE TO BE CHEWED OR SUCKED BY CHILDREN . " IN THE CASE OF PACKAGES THE CONTENTS OF WHICH ARE LESS THAN 125 MILLILITRES , THE INSCRIPTION MAY BE AS FOLLOWS : " WARNING . CONTAINS LEAD . " 2 . CYANOACRYLATE-BASED ADHESIVES THE IMMEDIATE PACKAGING OF CYANOACRYLATE-BASED ADHESIVES SHALL BEAR THE FOLLOWING INSCRIPTION : " CYANOACRYLATE . DANGER . BONDS SKIN AND EYES IN SECONDS . KEEP OUT OF REACH OF CHILDREN . " FULL ADVICE ON SAFETY SHALL ACCOMPANY THE PACKAGE . 3 . PREPARATIONS CONTAINING ISOCYANATES THE PACKAGE LABELS OF PREPARATIONS CONTAINING ISOCYANATES ( WHETHER AS MONOMERS , OLIGOMERS , PREPOLYMERS , ETC . OR AS MIXTURES THEREOF ) SHALL BEAR THE FOLLOWING INSCRIPTIONS : " CONTAINS ISOCYANATES . SEE INFORMATION SUPPLIED BY THE MANUFACTURER . " 4 . SPRAY APPLICATION IN ACCORDANCE WITH THE FOURTH SUBPARAGRAPH OF ARTICLE 6 ( 4 ) , THE PACKAGE LABELS OF PREPARATIONS INTENDED FOR SPRAY APPLICATION SHALL BEAR THE SAFETY ADVICE S 23 AND S 38 . 5 . PREPARATIONS CONTAINING SUBSTANCES WHICH MAY CAUSE SENSITIZATION THE PACKAGE LABELS OF PREPARATIONS CONTAINING ONE OR MORE SUBSTANCES THAT INVOLVE THE SPECIAL RISKS DENOTED BY THE STANDARD PHRASES ( R42 , R43 , R42/43 ) , SET OUT IN ANNEX I TO DIRECTIVE 67/548/EEC MUST BEAR A REFERENCE TO THESE RISKS IF THE CONCENTRATION OF SUCH SUBSTANCES EXCEEDS THE LIMITS LAID DOWN IN ANNEX I TO THE PRESENT DIRECTIVE .